        CASE 0:17-cv-04910-DWF-LIB Doc. 288 Filed 08/10/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Arbor Pharmaceuticals, LLC,                      Case No. 17-cv-4910 (DWF/LIB)

                       Plaintiff,

  v.

  ANI Pharmaceuticals, Inc.,

                       Defendant.


                STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties through counsel hereby stipulate to the dismissal of this action with

prejudice, each side to bear its own costs and fees.

Dated: August 10, 2021

 Attorneys for Plaintiff                               Attorneys for Defendant
 ARBOR PHARMACEUTICALS, LLC:                           ANI PHARMACEUTICALS, INC.:

 /s/Andre Hanson                                       /s/ James T. Wilcox
 Andre Hanson                                          Adam E. Szymanski
 Minnesota Bar No. 0258234                             Minnesota Bar No. 397704
 andre.hanson@nortonrosefulbright.com                  szymanski@ptslaw.com
 Norton Rose Fulbright US LLP                          Patterson Thuente Pedersen, P.A.
 60 South Sixth Street, Suite 3100                     4800 IDS Centre
 Minneapolis, Minnesota 55402-2112                     80 South 8th Street
 T +1 612 321 2800                                     Minneapolis, Minnesota 55402-2100
                                                       T +1 612 349 5740
 Saul Perloff (pro hac vice)
 Shearman and Sterling, LLP                            Lloyd Smith (Pro Hac Vice)
 300 West 6th Street, 22nd Floor                       Lloyd.smith@bipc.com
 Austin, Texas 78701                                   James T. Wilcox (Pro Hac Vice)
 Tel: +1 (512) 647-1970                                james.wilcox@bipc.com
 saul.perloff@shearman.com                             Buchanan Ingersoll & Rooney PC
                                                       1737 King Street, Suite 500
                                                       Alexandria, Virginia 22314-2727
                                                       T +1 703 836 6620
